DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber et al. US 20170346379 A1 [Weber].
Regarding claim 1, Weber teaches a linear motor system [abstract], comprising: a plurality of track sections [see TSm+1 of the transport section An] configured to enable a mover [TSm, see the transport unit Tx] to traverse a track formed by the plurality of track sections [see TSm+1 of the transport section An, fig. 4]; a plurality of connection modules [11], wherein each connection module [see at least 11m] of the plurality of connection modules [11] is configured to: physically couple two respective adjacent track sections of the plurality of track sections [at least figs. 4-5 show that element 11 is physically coupling two respective adjacent track sections, see the line that carries iA]; communicatively couple the two respective adjacent track sections of the plurality of track section [through element 11, paragraphs 40]; and electrically couple the two respective adjacent track sections of the plurality of track section [in fig. 5, see iAa, and iAb
Regarding claim 2, Weber teaches the system of claim 1, wherein each track section of the plurality of track sections comprises: a power port configured to receive a power connector from a respective connection module of the plurality of connection modules [paragraphs 39, 45 and 49; figs. 4-6]; and a communication port configured to receive a communication connector from the respective connection module of the plurality of connection modules [paragraph 39 teaches the segment control units 11 on each side may also be connected to each other through a data line, and may exchange data, for example measurement data of an actual variable; paragraph 42; figs. 4-6]. 
Claims 10-12/14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukai US 2019/0202639 A1 [Mukai].
Regarding claims 10/16, Mukai
Regarding claim 11, Mukai teaches the system of claim 10, wherein the first connection module [4] is configured to transmit data received from the external device [5, paragraphs 26/32] to a first track section [2] of the plurality of track sections [2’s]. 
Regarding claim 12, Mukai teaches the system of claim 10, wherein the first connection module [4] comprises: a first power connector [35 toward X(-) toward the bottom] configured to couple to a first track section [2] of the pair of adjacent track sections [2’s]; and a second power connector [35 toward X(+)] configured to couple to a second track section [2 in the middle] of the pair of adjacent track sections [2 to the bottom and 2 in the middle, fig. 1]. 
Regarding claim 14, Mukai teaches the system of claim 10, wherein the first connection module [4] comprises: a first communication connector [34 toward X(-) toward the bottom] configured to couple to a first track section [2] of the pair of adjacent track sections [2’s]; and a second communication connector [34 toward X(+)] configured to couple to a second track section [2 in the middle] of the pair of adjacent track sections [2 to the bottom and 2 in the middle, fig. 1]. 
Regarding claim 15, Mukai teaches the system of claim 10, comprising a section terminator [at least the relay unit 31, fig. 7; paragraph 33] configured to terminate a communication channel associated with the plurality of tracks [it is inherent to a relay to work as a switch which terminates or connects electricity; see also paragraph 45]. 
Regarding claim 17, Mukai teaches the linear motor system of claim 16, wherein the third connection module cannot communicatively couple to the external device [5, fig. 10]. 
Regarding claim 18, Mukai teaches the linear motor system of claim 16, wherein the first connection module, the second connection module, and the third connection module [4’s] 
Regarding claim 19, Mukai teaches the system of claim 18, wherein each of the first connection module, the second connection module, and the third connection module [4’s] comprises two communication connectors and two power connectors [fig. 1 shows that each connection modules comprises two communication connectors 34, one connector is on the left and the other one is on right side of each connector and two power connectors 35, fig. 1]. 
Regarding claim 20, Mukai teaches the system of claim 19, wherein the two communication connectors and the two power connectors comprise female pieces [paragraph 55].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US 20170346379 A1 [Weber] as applied to claim 1 above, and further in view of Mukai US 2019/0202639 A1 [Mukai].
Regarding claims 3-4, Weber discloses the claimed invention except for each track section of the plurality of track sections comprises: an additional power port configured to receive an additional power connector from an additional respective connection module of the plurality of connection modules; and an additional communication port configured to receive an additional communication connector from the additional respective connection module of the 
Mukai teaches that it is known for each track section [2] of the plurality of track sections [2’s] comprises: an additional power port [track 2 has two bridge support members 4, and power ports 35] configured to receive an additional power connector [40] from an additional respective connection module [see 4’s on the left and the right of element 2] of the plurality of connection modules [4’s]; and an additional communication port [see 34 on both sides of element 2, fig. 1] configured to receive an additional communication connector [each port inherently would have a connector] from the additional respective connection module [see 4’s on the left and the right of element 2] of the plurality of connection modules [4’s], and wherein the communication connector and the power connector comprise male connectors [fig. 1 shows the ports openings [paragraph 55], so the connectors would necessarily be male connectors] configured to interface with the power port and the communication port, respectively [fig. 1]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have additional ports and connectors as taught by Mukai
Regarding claims 5-9, Weber discloses the claimed invention but silent about the details such as: a first connection module of the plurality connection modules comprises: a first communication port configured to communicate with an external device; and a second communication port configured to communicate with one of the plurality of track sections, wherein at least one of the connection modules of the plurality of connection modules is configured to receive power from an external power source; the at least one of the connection modules of the plurality of connection modules is configured to couple to an external device via a communication channel; a first connection module of the plurality of connection modules is configured to: receive power from an external power source; and couple to an external device via a communication channel, wherein a second connection module of the plurality of connection modules is configured to receive power from an additional external power source, and wherein the second connection module cannot couple to the external device via the communication channel.
Mukai teaches a first connection module [4] of the plurality connection modules [4’s] comprises: a first communication port [34] configured to communicate with an external device [5]; and a second communication port [34 in another 4 module] configured to communicate with one of the plurality of track sections [fig. 7; paragraphs 57/65], wherein at least one of the connection modules [4] of the plurality of connection modules [4’s] is configured to receive power from an external power source [6]; the at least one of the connection modules [4] of the plurality of connection modules [4’s] is configured to couple to an external device [5 or 6] via a communication channel [fig. 6A; paragraph 45]; a first connection module [4] of the plurality of connection modules [4’s] is configured to: receive power from an external power source [6]; and couple to an external device [4 or 5] via a communication channel [fig. 6A, fig. 7; paragraph 45], 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have additional ports and connectors as taught by Mukai because this configuration enables the set of modules adjacent to each other to be electrically connected via the relay unit disposed across the set of modules. That is, various kinds of communication and power supplies can be relayed between the set of modules via the second module-side connection sections, the first unit-side connection section, the first circuit unit, the second unit-side connection section, and the first module-side connection sections. For this reason, connection of the modules using electric wires (wire harnesses) can be suppressed, and thus reduction of wires such as communication wires and power supply wires can be realized [paragraph 100].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai US 2019/0202639 A1 [Mukai].
Regarding claim 13, Mukai teaches the system of claim 10, wherein the first track section of the pair of adjacent track sections comprises a straight section [2, fig. 1], and wherein the second track section of the pair of adjacent track sections comprises a straight section [2, fig. 1]. Mukai does not teach the first track section of the pair of adjacent track sections comprises a curved section. The particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837